Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 29, 2014

                                    No. 04-14-00624-CR

                                  Darrell Lee JACKSON,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR2210
                       Honorable Mary D. Roman, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion issued this date, this appeal is DISMISSED.

      It is so ORDERED on October 29, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk